Citation Nr: 1819224	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial disability ratings for degenerative joint disease of the right knee status post partial lateral meniscectomy and anterior cruciate ligament (ACL) repair, currently rated as 30 percent prior to August 26, 2015, and 40 percent since.

2.  Entitlement to higher disability ratings for instability of the right knee status post ACL repair, currently rated as 20 percent prior to July 20, 2016, and 30 percent since.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps on active duty from May 1988 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2012, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

In January 2015, the Board remanded the Veteran's claim for additional development.  After that development was completed, the RO, in a September 2015 rating decision, awarded a 40 percent rating effective August 26, 2015, for the Veteran's degenerative joint disease of the right knee.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher rating for degenerative joint disease remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The appeal was then returned to the Board, and the Board denied the claims in a July 2016 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2017, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Remand (JMR) to remand the Board's July 2016 decision.  The Court granted the JMR in an Order dated November 2017.  

In its November 2017 JMR, the Court directed the Board to reconsider evidence submitted within one year of the July 2010 rating decision, including the Veteran's March 2011 claim for an increase, June 2011 VA examination report, and a July 2011 statement describing the history of his knee injuries, treatment, and impairments since active service in 1990.  Given that this evidence was submitted within one year of the June 2011 rating decision and arguably references the severity of his knee disabilities during the time period addressed by the July 2010 rating decision, the Board resolves doubt in the Veteran's favor and finds that this evidence is deemed "new and material" under the tenets of 38 C.F.R. § 3.3156(b) so as to render that decision non-final with regard to the disabilities on appeal.  As such, this appeal is not limited to the time period beginning with the Veteran's 2011 claim for an increase.  The issues on the title page have been adjusted in accordance with the JMR.

The Board also notes that the RO issued another rating decision in November 2016, which increased the disability rating for the instability of the right knee to 30 percent, retroactively effective from July 20, 2016.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher rating for right knee instability remains on appeal.  See AB, 6 Vet. App. at 38-39.  The November 2016 rating decision also granted service connection for instability of the left knee and scars of the right knee.  The Veteran did not appeal these service connection grants, and, thus, they are not on appeal before the Board.

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its November 2017 JMR, the Court pointed out the X-ray findings from the August 2015 VA knee examination report had not been associated with the claims file.  Upon remand, these X-rays should be obtained and associated with the claims file.  Additionally, the AOJ last associated with the Veteran's claims file records of his VA treatment on January 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, the Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities in October 2016.  The Board finds this examination to be inadequate.  The VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, the VA examiner noted the Veteran's reports of flare-ups, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  This examiner found that the functional loss caused by the Veteran's flare-ups and by his repeated use over time could not be described in terms of ranges of motion without resorting to mere speculation.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA examination and medical opinion are needed before the Veteran's claims can be adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the August 2015 VA examination X-rays findings with the Veteran's claims file.  All attempts should be documented in the claims file.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since January 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair, service-connected instability of the right knee status post ACL repair, and service-connected left knee patellofemoral syndrome.  

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected knees from December 2009 to the present.

The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In particular, with respect to flare-ups and repeated use over time, the examiner should identify any functional loss caused by flare-ups and repeated use over time, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive motion.  If the examination is not taking place during a flare-up or repeated use over time, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and repeated use over time, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




